Title: To James Madison from William Vans Murray, 2 September 1801 (Abstract)
From: Murray, William Vans
To: Madison, James


2 September 1801, The Hague. No. 135. Reports conference with foreign minister and audience of leave with president of Batavian Directory, at which he stressed friendly intentions of American government. President expressed much regret on the occasion of the interview. Encloses copy of a letter from the government regarding American merchant vessel Mary; believes isolated location of Curaçao accounts for delays in adjudication. Also encloses official copy, obtained from Talleyrand, of ratifying clause of act of ratification exchanged with French [not found]. Fears original instrument of ratification had not left Paris as of 24 Aug. but hopes JM has received one of the three copies he sent. Letters from Italy convey information that Commodore Dale blockaded Tripoli in July. Reports in postscript that recent letters from Paris assure him that Council of Prizes has orders to recommence trials of American cases.
 

   RC and one enclosure (DNA: RG 59, DD, Netherlands, vol. 4). RC 3 pp.; postmarked Philadelphia, 11 Dec. Enclosure (2 pp.; in French) is van der Goes to Murray, 1 Sept. 1801.

